Case 2:20-cv-01047-JMV-JBC Document 22 Filed 10/21/20 Page 1 of 1 PageID: 190




MURRAY, STONE & WILSON, PLLC                 THIS IS NOT AN ABRITRATION
Matthew T. Stone, Esquire                    CASE. ASSESSMENT OF DAMAGES
Attorney Identification No. 014882007        IS REQUIRED; JURY TRIAL DEMANDED.
One Belmont Avenue, Suite 310
Bala Cynwyd, Pennsylvania 19004
Phone: 215-947-5300
Email: mstone@mswlawgroup.com                Counsel for Plaintiffs
______________________________________________________________________________
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF NEW JERSEY

 THERESA DANTE; THEODORE HUSS; JULIET
 HINRICHS; SAMANTHA OGGS; and
 MARGARET GATES,                                     Civil Action No. 2:20-CV-01047-JMV-JBC
                Plaintiffs,
         v.                                          STIPULATION REGARDING
 JOSEPH SCHWARTZ; ROSIE SCHWARTZ;                    DISMISSAL OF DEFENDANT
 SKYLINE HEALTH CARE, LLC; SKYLINE                   AMERICAN PLAN
 MANAGEMENT GROUP, LLC; AMERICAN                     ADMINISTRATORS
 PLAN ADMINISTRATORS; CORNERSTONE
 QUALITY CARE, LLC; COTTONWOOD
 HEALTHCARE, LLC; and FIRST LANDING
 INFORMATION SERVICES, LLC,
                Defendants.


        It is hereby STIPULATED and AGREED that Defendant American Plan Administrators

only is voluntarily dismissed from this matter, without prejudice, pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). All parties shall bear their own costs.

        It is further STIPULATED and AGREED that any statutes of limitation for claims

against Defendant American Plan Administrators herein are tolled for the duration of this

litigation.

MURRAY, STONE & WILSON, PLLC                         DAVIS & GILBERT LLP
Attorneys for Plaintiffs                             Attorneys for American Plan Administrators


  /s/ Matthew T. Stone                                  /s/ Howard J. Rubin
Matthew T. Stone, Esquire                            Howard J. Rubin, Esquire
Dated: October 21, 2020                              Dated: October 21, 2020
